    Case 3:19-cv-01340-N Document 26 Filed 09/16/19                Page 1 of 2 PageID 82



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                 :
Terry Branch, Pamela Dawson, Mirla               :
Erickson, Ronald Erickson, Darrell Renfroe,      :
                                                   Civil Action No.: 3:19-cv-01340-N
and Esque Walker,                                :
                                                 :
                      Plaintiffs,                :
       v.                                        :
                                                 :
First Choice Payment Solutions G.P., d/b/a       :
Sekure Merchant Solutions,                       :
                                                 :
                      Defendant.

                                    NOTICE OF SETTLEMENT

       NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

a settlement. The Plaintiffs anticipate filing a notice of withdrawal of Complaint and voluntary

dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


Dated: September 16, 2019
                                              Respectfully submitted,

                                              By: /s/ Jody B. Burton

                                              Jody B. Burton, Esq.
                                              CT Bar No. 422773
                                              LEMBERG LAW, L.L.C.
                                              43 Danbury Road, 3rd Floor
                                              Wilton, CT 06897
                                              Telephone: (203) 653-2250
                                              Facsimile: (203) 653-3424
                                              jburton@lemberglaw.com
                                              Attorneys for Plaintiff
   Case 3:19-cv-01340-N Document 26 Filed 09/16/19               Page 2 of 2 PageID 83



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, a true and correct copy of the foregoing
Notice of Settlement was served electronically by the U.S. District Court Northern District of
Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
system.

                                            By __/s/ Jody B. Burton_________

                                                   Jody B. Burton, Esq.
